UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4559


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLBEY LAMONT BLACK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00079-CCE-1)


Submitted: July 19, 2021                                          Decided: August 5, 2021


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Ames C. Chamberlin, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Nicole R.
Dupre, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Colbey Lamont Black appeals from his 60-month sentence imposed pursuant to his

guilty plea to conspiracy to distribute marijuana. On appeal, he asserts that his sentence is

substantively unreasonable. We affirm.

         We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first review the

sentence for significant procedural error, such as incorrectly calculating the Guidelines

range, insufficiently considering the 18 U.S.C. § 3553(a) factors, or inadequately

explaining the sentence imposed. United States v. Provance, 944 F.3d 213, 218 (4th Cir.

2019). If we find no such procedural error, we review the substantive reasonableness of

the sentence, “tak[ing] into account the totality of the circumstances to determine whether

the sentencing court abused its discretion in concluding that the sentence it chose satisfied

the standards set forth in § 3553(a).” United States v. Nance, 957 F.3d 204, 212 (4th Cir.)

(internal quotation marks omitted), cert. denied, 141 S. Ct. 687 (2020).

         While Black has not challenged the procedural reasonableness of his sentence, we

have acknowledged that we are “required to analyze procedural reasonableness before

turning to substantive reasonableness,” even if procedural error is forfeited or affirmatively

waived by the parties. Provance, 944 F.3d at 218 (vacating and remanding sentence for

insufficient explanation, even though Government affirmatively waived issue and posited

that sentence was procedurally reasonable). Our review of the record reveals no procedural

error.    The district court properly calculated the Guidelines range and provided a



                                              2
procedurally adequate and sufficiently compelling explanation, grounded in the § 3553(a)

factors, to justify its decision.

       Moving to substantive reasonableness, we presume a within- or below-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). “Such a presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id. We must give

due deference to the court’s reasoned and reasonable decision that those factors justified

the sentence that it imposed. See United States v. Diosdado-Star, 630 F.3d 359, 367 (4th

Cir. 2011) (citation and quotation marks omitted) (noting that the sentencing judge is in a

superior position to weight the importance of the sentencing factors).

       We find that Black’s within-Guidelines sentence is substantively reasonable when

measured against the § 3553(a) factors as articulated by the court. Specifically, as the

district court explained, Black’s criminal conduct was serious and continued for several

years, involved a large drug amount, placed him in a managerial role, and involved the

corruption of public employees (postal workers). In addition, Black, who had a serious

criminal history, received a beneficial plea agreement, through which he pleaded guilty to

a lesser included offense with a statutory maximum sentence of 60 months. * We cannot



       *
        Prior to consideration of the statutory maximum, Black’s Guidelines range was 84
to 105 months. Had the court sustained his objection to the Guidelines calculation, which
had to do with his criminal history, the range would have been 70 to 87 months. The district
court overruled the objection, but noted that it was a close question and asserted that it took
Black’s objection into account. Regardless, the district court placed little weight on the
difference between the parties’ calculations because, either way, the Guidelines-calculated
(Continued)
                                              3
conclude that the district court abused its discretion when it declined to find that the

mitigating factors Black identifies—which the court explicitly addressed during

sentencing—outweighed the seriousness of the offense. Therefore, Black has failed to

overcome the presumption that his sentence is substantively reasonable.

      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                            AFFIRMED




sentence was reduced to 60 months in accordance with the statutory maximum. U.S.S.G.
§ 5G1.1(a).

                                           4